On May 15, 1987, Judge John E. Olsen of the Ashtabula Municipal Court, relator, filed the instant complaint in mandamus against respondents the city of Ashtabula, its acting city manager, and members of city council. The relator complained that his court was inadequately funded by the respondents, and asked for a writ of mandamus ordering that funds be appropriated in accordance with his court’s 1987 budget request.
After the respondents answered, all parties jointly moved on November 27, 1987 for approval of a settlement they had reached and for issuance of a writ they had agreed upon. The settlement agreement calls for appropriation of funds as requested in the complaint.
The joint motion is hereby granted and respondents are hereby ordered to comply with the settlement agreement set forth in the joint motion.
Moyer, C.J., Sweeney, Locher, Holmes, Wright and H. Brown, JJ., concur.
Douglas, J., dissents.